DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Information Disclosure Statement (IDS), filed on 27 October 2021 has been entered.
	The prior art provided by Applicant via the aforementioned IDS has been thoroughly reviewed by Examiner; no limitations that could be considered as reading upon Applicant’s claims in the present application under U.S.C. 102(a)(1)/(a)(2) or U.S.C. 103 were found. 
	 Examiner further notes that although US 10,920,933, filed 1 August 2019, contains a similar disclosure (notably a “device comprises a differential temperature sensor system measuring the difference between the temperature of the refrigerant in the refrigerant cooling loop circuit 20 at the outlet of the heat exchanger 7 and the temperature of the refrigerant in the cooling loop circuit 20 at the inlet of the heat exchanger 7”, see Col 10, lines 8-14), ‘933 cannot be considered as prior art under U.S.C. 102(a)(1)/(a)(2), as it was filed after the present application.
	Therefore, the Notice of Allowance granted 27 July 2021 remains viable, as indicated below.

Double Patenting
In the interests of compact prosecution, and to annotate the record, Examiner notes the existence of Application 16/526,323, originally filed by Applicant 30 July 2019 and currently abandoned as of 17 March 2021 and at the writing of this Office Action.   Examiner further notes recent filings by Applicant in June 2021 with regards to ‘323.  A comparison of the present application and ‘323 indicate that there would be non-statutory double patenting issues between the two applications if ‘323 were revived for further prosecution.  Applicant is encouraged to review the claim language of both applications.


ALLOWABILITY NOTICE
Claims 1-7,9-18 and 20-22, as amended by Applicant on 17 June 2021, and further amended by Examiner and agreed to by Attorney Cronin during a telephonic interview on 15 July 2021, and presented in the Notice of Allowance on 27 July 2021, are allowed.

For clarity of the record, the aforementioned Examiner’s amendment is re-presented below.

The claims have been amended as follows:
Claim 1 (pg 2, lines 5-7) is amended to read, “…a refrigeration system for cooling gaseous hydrogen flowing from the pressurized gaseous hydrogen source prior to entry of the flowing gaseous hydrogen into the container, an electronic controller, a bypass regulating valve, and a differential temperature sensor system,…”

Claim 5 (pg 3, lines 18-23) is amended to read, “The device of claim 1, wherein the bypass regulating valve is a controlled valve able to be set in a closed position or a plurality of open positions for varying the flowrate of refrigerant flowing in the bypass conduit, and the electronic controller is connected to the bypass regulating valve and is configured for controlling the opening of the bypass regulating valve.”
EXAMINER’S STATEMENT OF ALLOWANCE:
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
(Claim 1) “A device for refuelling containers with pressurized hydrogen gas, comprising a pressurized gaseous hydrogen source,
...a differential temperature sensor system... the differential temperature sensor system measures a difference between a temperature of refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and a temperature of refrigerant in the cooling loop circuit at an inlet of the heat exchanger…
…the electronic controller is configured for controlling a cooling power produced by the refrigeration system as a function of the measured difference in temperature (when positively recited per the 112(b) rejection above) …”
(Claim 11) “A process for refuelling containers with pressurized gas using a device comprising a gas source…the process comprising the steps of…
controlling a cooling power produced in the evaporator section of the refrigerant cooling loop circuit as a function of a temperature differential between a temperature of refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and a 
	Seki (US 2019/0032849) is the closest prior art of record.  However, Seki is silent on these above recited features.  Furthermore, it would not have been obvious to modify Seki to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Seki to include the above recited features would improperly change the principle of operation of Seki.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753